By the Court.
Sections 2844 and 1053 of the Revised Statutes, when construed together, and with the exactness that all statutes imposing penalties should be, only author *348ize the imposition of a penalty of fifteen per cent on the non-payment of the taxes assessed and levied upon a tract or lot of land for the first default in the payment of the same; and do not permit the assessment of a penalty on the same taxes, or the penalty thereon, in any succeeding year or years by reason of the continued non-payment of such taxes and penalty.

Judgment affirmed.